In this case the plaintiff in error was convicted in the superior court of Pottawatomie county of transporting intoxicating liquor, and sentenced to 30 days in jail, and to pay a fine of $50.
We have examined the briefs and carefully read the entire record, and think there is no merit whatever in the appeal. The facts are that the plaintiff in error and two others were overtaken on the night of September 3, 1915, on a public highway with 42 sacks of whisky in a spring wagon. A severance was had, and in the record before us the plaintiff in error offered no defense whatever; a clear case was made against him, and he should have extended his thanks to the jury for the verdict returned.
The judgment is affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 106